NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 25 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-30086

                Plaintiff-Appellee,             D.C. No. 3:13-cr-00234-SI-1

 v.

JONATHAN N. MILLAGE,                            ORDER*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael H. Simon, District Judge, Presiding

                        Argued and Submitted June 4, 2020
                              Pasadena, California

Before: CALLAHAN and NGUYEN, Circuit Judges, and KANE, ** District
Judge.

      The appellant’s motion to voluntarily dismiss this appeal is granted. This

order constitutes the mandate of this court.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Yvette Kane, United States District Judge for the
Middle District of Pennsylvania, sitting by designation.